DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode comprising LixMeyOaFb, specifically Li2MnO2F and an electrolyte comprising an additive comprising a dinitrile compound, specifically adiponitrile, a lithium salt comprising LiPF6, a solvent comprising carbonates, specifically EC and further including a fluoroethylene carbonate in the reply filed on 7-22-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-4-2019.                                   Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the content of the additive being 0.05-5 weight percent based on the total amount of the electrolyte solution, does not reasonably provide enablement for any amount present for the additive.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0098].
Claims 1 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the additive consisting of dinitrile compounds having 4-8 carbon atoms or diisocyanate compounds having 4-8 carbon atoms, does not reasonably provide enablement for any dinitrile compounds or diisocyanate compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0104, 0106, 0112 and 0114].


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.           Claim 11 is rejected because it is unclear if the fluoroethylene carbonate present in the electrolytic solution is a solvent or is an additional additive.            Claim 14 is rejected because it is unclear how the claim further limits claim 1 because the positive active material always includes the active material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (US 2014/0205913).          Park et al. teaches a battery comprising a positive electrode, a negative electrode and an electrolyte comprising a lithium salt and a non-aqueous organic solvent comprising ethylene carbonate, ethyl propionate, diethyl carbonate and propylene carbonate.  Park et al. teaches in [0037-0038], teaches that the positive electrode may comprise a material comprising LiaNi1-b-cMnbBcO2-F where 0.90 < a < 1.8; 0 < b < 0.5;  0 < c < 0.05 and 0 <  < 2.  Park et al. teaches in claim 6, that the electrolyte comprises an additive comprising adiponitrile, fluoroethylene carbonate, etc. and teaches in [0011], that the additive may be included in an amount of 0.1-20 parts by weight. Park et al. teaches on page 3, [0057], that in the examples LiPF6 was used as the lithium salt. [Thus teaching Li1.7-1.8Ni1-a-bMnbO2-F, the claimed positive electrode material is met].         Since Park et al. teaches the specified positive electrode material, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM-3M must also be obtained.	
         In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Park et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).          Park et al. discloses the claimed invention except for specifically teaching that adiponitrile and fluoroethylene carbonate are both present in the electrolyte.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both additives, adiponitrile and fluoroethylene carbonate in the electrolyte taught by Park et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.
Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103928672, translation) in view of Park et al. (US 2014/0205913).           Yu et al. teaches on page 8, a lithium ion battery comprising a positive electrode, a negative electrode and an electrolyte. Yu et al. teaches on page 11 of the translation, a lithium ion battery comprising a positive electrode comprising Li2MnO2.91F0.09.  Yu et al. teaches also on page 11, a positive electrode comprising Li2MnO2.88F0.12.  
            Since Yu et al. teaches a positive electrode comprising Li2MnO2.91F0.09 and Li2MnO2.88F0.12, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM-3M must also be obtained.	          In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Yu et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).          Yu et al. teaches the claimed invention except does not teach that the electrolyte comprises a lithium salt comprising LiPF6, a solvent comprising carbonates and an additive comprising adiponitrile.          Park et al. teaches a battery comprising a positive electrode, a negative electrode and an electrolyte comprising a lithium salt and a non-aqueous organic solvent comprising ethylene carbonate, ethyl propionate, diethyl carbonate and propylene carbonate.  Park et al. teaches in [0037-0038], teaches that the positive electrode may comprise a material comprising LiaNi1-b-cMnbBcO2-F where 0.90 < a < 1.8; 0 < b < 0.5;  0 < c < 0.05 and 0 <  < 2. [Thus teaching Li1.7-1.8Ni1-a-bMnbO2-F, the claimed positive electrode material is met]. Park et al. teaches in claim 6, that the electrolyte comprises an additive comprising adiponitrile, fluoroethylene carbonate, etc. and teaches in [0011], that the additive may be included in an amount of 0.1-20 parts by weight. Park et al. teaches on page 3, [0057], that in the examples LiPF6 was used as the lithium salt.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electrolyte comprising LiPF6, a solvent comprising carbonates and include additives such as adiponitrile in the electrolyte because Park et al. teaches this is known.                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,811,672. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,811,672 claims in claim 1 the exact same instant claims 1 and 15. U.S. Patent No. 10,811,672 claims in claims 2-14 the exact same instant claims 2-14. U.S. Patent No. 10,811,672 claims in claims 15-16, instant claims 16. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727